
	
		IB
		Union Calendar No. 106
		112th CONGRESS
		1st Session
		H. R. 643
		[Report No.
		  112–161]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 10, 2011
			Mr. Polis introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			July 20, 2011
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on February 10, 2011
		
		
			
		
		A BILL
		To provide for the exchange of certain land
		  located in the Arapaho-Roosevelt National Forests in the State of Colorado, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sugar Loaf Fire Protection District
			 Land Exchange Act.
		2.DefinitionsIn this Act:
			(1)DistrictThe
			 term District means the Sugar Loaf Fire Protection District of
			 Boulder, Colorado.
			(2)Federal
			 landThe term Federal land means—
				(A)the parcel of approximately 1.52 acres of
			 land in the National Forest that is generally depicted on the map numbered 1,
			 entitled Sugarloaf Fire Protection District Proposed Land
			 Exchange, and dated November 12, 2009; and
				(B)the parcel of
			 approximately 3.56 acres of land in the National Forest that is generally
			 depicted on the map numbered 2, entitled Sugarloaf Fire Protection
			 District Proposed Land Exchange, and dated November 12, 2009.
				(3)National
			 forestThe term National Forest means the
			 Arapaho-Roosevelt National Forests located in the State of Colorado.
			(4)Non-Federal
			 landThe term non-Federal land means the parcel of
			 approximately 5.17 acres of non-Federal land in unincorporated Boulder County,
			 Colorado, that is generally depicted on the map numbered 3, entitled
			 Sugarloaf Fire Protection District Proposed Land Exchange, and
			 dated November 12, 2009.
			(5)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			3.Land exchange
			(a)In
			 generalSubject to the provisions of this Act, if the District
			 offers to convey to the Secretary all right, title, and interest of the
			 District in and to the non-Federal land, and the offer is acceptable to the
			 Secretary—
				(1)the Secretary shall
			 accept the offer; and
				(2)on receipt of acceptable
			 title to the non-Federal land, the Secretary shall convey to the District all
			 right, title, and interest of the United States in and to the Federal
			 land.
				(b)Applicable
			 lawSection 206 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716) shall apply to the land exchange authorized under
			 subsection (a), except that—
				(1)the Secretary may accept
			 a cash equalization payment in excess of 25 percent of the value of the Federal
			 land; and
				(2)as a condition of the
			 land exchange under subsection (a), the District shall—
					(A)pay each cost relating to
			 any land surveys and appraisals of the Federal land and non-Federal land;
			 and
					(B)enter into an agreement
			 with the Secretary that allocates any other administrative costs between the
			 Secretary and the District.
					(c)Additional terms and
			 conditionsThe land exchange under subsection (a) shall be
			 subject to—
				(1)valid existing rights;
			 and
				(2)any terms and conditions
			 that the Secretary may require.
				(d)Time for completion of
			 land exchangeIt is the intent of Congress that the land exchange
			 under subsection (a) shall be completed not later than 1 year after the date of
			 enactment of this Act.
			(e)Authority of Secretary
			 To conduct sale of Federal land
				(1)In
			 generalIn accordance with paragraph (2), if the land exchange
			 under subsection (a) is not completed by the date that is 1 year after the date
			 of enactment of this Act, the Secretary may offer to sell to the District the
			 Federal land.
				(2)Value of Federal
			 landThe Secretary may offer to sell to the District the Federal
			 land for the fair market value of the Federal land.
				(f)Management and status
			 of acquired landThe non-Federal land acquired by the Secretary
			 under this section shall be—
				(1)added to, and
			 administered as part of, the National Forest; and
				(2)managed by the Secretary
			 in accordance with—
					(A)the Act of March 1, 1911
			 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.);
			 and
					(B)any laws (including
			 regulations) applicable to the National Forest.
					(g)Revocation of orders;
			 withdrawal
				(1)Revocation of
			 ordersAny public order withdrawing the Federal land from entry,
			 appropriation, or disposal under the public land laws is revoked to the extent
			 necessary to permit the conveyance of the Federal land to the District.
				(2)WithdrawalOn
			 the date of enactment of this Act, if not already withdrawn or segregated from
			 entry and appropriation under the public land laws (including the mining and
			 mineral leasing laws) and the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et
			 seq.), the Federal land is withdrawn until the date of the conveyance of the
			 Federal land to the District.
				
	
		July 20, 2011
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
